                   Case 21-10565-CSS              Doc 24      Filed 03/14/21         Page 1 of 22




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    HIGHPOINT RESOURCES CORP., et al.,1                             )     Case No. 21-10565 (CSS)
                                                                    )
                                       Debtors.                     )     (Jointly Administered)
                                                                    )

            DECLARATION OF STEPHEN SPITZER IN SUPPORT OF
       CONFIRMATION OF THE DEBTORS’ JOINT PREPACKAGED PLAN OF
    REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

             I, Stephen Spitzer, hereby declare under penalty of perjury as follows:

                                        Background and Qualifications

             1.     I am a Managing Director at AlixPartners, LLP (“AlixPartners”), a position I have

held since 2017, and serve as financial advisor to the above-captioned debtors and debtors in

possession (collectively, the “Debtors”).

             2.     I have more than 20 years of corporate finance, advisory, and restructuring

experience including establishing financial control policies and procedures, developing long range

business plans, designing management reporting tools, and creating liquidity forecasts. Since

joining AlixPartners, I have provided restructuring advice to companies, creditors, shareholders,

and other interested parties on restructuring transactions, both in chapter 11 and on an out-of-court

basis, for companies in the energy, chemical, manufacturing, technology, media, and



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
      Pocket Production, LLC (8360). The location of the Debtors’ principal place of business is 555 17th Street, Suite
      3700 Denver, Colorado 80202.




KE 73919288.13
                Case 21-10565-CSS             Doc 24        Filed 03/14/21       Page 2 of 22




telecommunications industries. As an advisor, I have been involved in a number of chapter 11

cases, including Bruin E&P LLC., Lonestar Resources USA Inc., Charys, Inc., Hexion, Inc., and

Sungevity, Inc.

        3.       AlixPartners is a global independent restructuring consulting firm that has a wealth

of experience in providing financial advisory services and has assisted, advised, and provided

strategic advice to debtors, creditors, bondholders, investors, and other entities in numerous

chapter 11 cases of similar size and complexity to these Chapter 11 Cases. Since its inception in

1981, AlixPartners has provided restructuring or crisis management services in numerous large

cases, including services targeted at restructuring, stabilizing, and improving a company’s

financial position.

        4.       I submit this declaration (this “Declaration”) in support of the Debtors’ Joint

Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code dated as of

February 10, 2021, filed contemporaneously herewith (as modified, amended, or supplemented

from time to time in accordance with its terms, the “Plan”).2

        5.       Since October 5, 2020, AlixPartners has been one of the principal advisors to the

Debtors.3 Members of my team and I have been directly involved in the matters leading up to the

Debtor’s chapter 11 filings, which includes the Merger Agreement, TSA, and Plan negotiation

process, and developing and implementing the restructuring transactions contemplated thereunder.

        6.       I have previously submitted declarations in connection with plan confirmation

proceedings, including with respect to the best interests test.




2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Plan.

3   The Debtors executed an engagement letter with AlixPartners on October 5, 2020.


                                                        2
              Case 21-10565-CSS          Doc 24       Filed 03/14/21    Page 3 of 22




       7.      I am generally familiar with the Debtors’ day-to-day operations, business and

financial affairs, and books and records.

       8.      The statements in this Declaration are, except where specifically noted or otherwise

stated herein, based on my personal knowledge or opinion, on information that I have received

from the Debtors’ employees or advisors, or employees of AlixPartners working directly with me

or under my supervision or direction, or from the Debtors’ books and records maintained in the

ordinary course of their businesses. If I were called upon to testify, I could and would competently

testify to the facts set forth herein on that basis. I am authorized to submit this Declaration on

behalf of the Debtors.

       9.      Neither AlixPartners nor I are being specifically compensated for this testimony

other than through payments received by AlixPartners as a professional that the Debtors will seek

approval to retain from the United States Bankruptcy Court for the District of Delaware pursuant

to an application.

                     The Debtors’ Need to Quickly Emerge from Chapter 11

       10.     The Debtors are seeking to confirm the Plan on March 18, 2021. As further

described in the Declaration of William Crawford, Chief Financial Officer of HighPoint Resources

Corp., in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”),

filed contemporaneously herewith, it is in the best interest of the estates that the Debtors remain in

bankruptcy for as short a time period as possible.

       11.     The Debtors have proactively reached out to their creditors and other parties in

interest to explain the proposed restructuring and anticipated timeline of these prepackaged chapter

11 cases. As described in the First Day Declaration, on February 10, 2021, the Debtors

commenced solicitation of votes on the Plan and provided actual notice of the Plan and the

Disclosure Statement to voting creditors, their top thirty general unsecured creditors, interested
                                                  3
              Case 21-10565-CSS         Doc 24       Filed 03/14/21   Page 4 of 22




government parties, and core notice parties. On February 10, 2021, the Debtors provided a notice

to approximately 5,000 creditors and other interested parties of the Debtors’ intention to proceed

with confirmation of the Plan on or about March 17, 2021, directing parties to the public case

website maintained by the Debtors’ notice and balloting agent, Epiq, to review the Plan and

Disclosure Statement, and providing parties with detailed instructions on how they could object to

the Plan. The Plan, the Disclosure Statement, and the proposed forms of all first-day pleadings

were all posted to Epiq’s public website. Finally, it is my understanding that counsel for the

Debtors engaged with the Office of the U.S. Trustee for the District of Delaware (the “U.S.

Trustee”) to notify them of the proposed restructuring and anticipated timeline, as well as address

any potential concerns.

        12.    In addition to these efforts, the Debtors have also taken all appropriate procedural

steps to provide sufficient notice to all stakeholders of their bankruptcy and the confirmation of

their Plan.

        13.    Specifically, the Debtors have taken the following actions to provide notice:

                  On February 10, 2021, the Debtors launched solicitation of the Plan and mailed
                   the Solicitation Packages to all Voting Parties.

                  On February 10, 2021, the Debtors posted the Combined Notice, Plan, and
                   Disclosure Statement to Epiq’s public website.

                  On February 10, 2021, the Debtors served the Combined Notice, Plan, and
                   Disclosure Statement on certain parties in interest.

                  On February 16, 2021, the Combined Notice was published in the The New York
                   Times.

                  On February 16, 2021, the Combined Notice was published in the The Denver
                   Post.

                  On March 2, 2021, the Debtors posted the proposed forms of all first-day
                   pleadings to Epiq’s public website and served notice of proposed forms of all
                   first-day pleadings to the parties that were served the Combined Notice.


                                                 4
                 Case 21-10565-CSS        Doc 24       Filed 03/14/21   Page 5 of 22




                    On March 4, 2021, the Debtors posted the Plan Supplement and the Cure Notice
                     with attached Cure Schedule to Epiq’s public website.

                    On March 4, 2021, the Debtors served notice of posting of the Plan Supplement
                     to the parties that were served the Combined Notice and customized forms of
                     the Cure Notice to each counterparty to an executory contract or unexpired
                     lease, with the applicable contract and proposed cure amount set forth on the
                     Cure Schedule, that may be assumed under the Plan together with the relevant
                     deadline and procedures for objecting to the Plan and/or any such potential
                     assumption or assumption and assignment.

       14.       Preserving value for the benefit of the Debtors’ estates depends, in large part, on

the Debtors proceeding swiftly to confirmation of the Plan and emergence from chapter 11. For

example, the Debtors entered into certain amended ISDA agreements with its hedge counterparties

to waive their termination rights for 10 business days. If the Plan is not confirmed within that

timeframe, the counterparties could exercise remedies which could materially impact the liquidity

of the Debtors. The Debtors will likewise save on incremental professional fees and other

administrative costs associated with administering Chapter 11 cases as a result of emerging by

April 2, 2021.

       15.       Given the extensive notice provided to stakeholders, the extensive prepetition

outreach to interested parties, the limited amount of written or informal objections by parties in

interest, and the overwhelming support for the Plan, the facts here justify confirmation of the Plan

at the first-day hearing. Confirmation of the Plan at the first-day hearing and emergence from

chapter 11 immediately thereafter would be enormously beneficial to the Debtors and all of their

stakeholders.

                      The Plan Satisfies the Requirements of Confirmation

       16.       For the reasons detailed below and with the assistance of the Debtors’ advisors, I

believe the Plan satisfies the applicable Bankruptcy Code requirements for confirmation of a plan

of reorganization. I have set forth the reasons for such belief below, except where such compliance


                                                   5
              Case 21-10565-CSS           Doc 24       Filed 03/14/21    Page 6 of 22




is apparent on the face of the Plan, the Plan Supplement, and the related documents or where it

will be the subject of other evidence introduced at the Confirmation Hearing.

I.     THE PLAN FULLY COMPLIES WITH THE APPLICABLE PROVISIONS OF

       THE BANKRUPTCY CODE — § 1129(A)(1).

       A.      Proper Classification of Claims and Interests — § 1122.

       17.     The Plan’s classification of Claims and Interests satisfies the requirements of

section 1122 of the Bankruptcy Code because the Plan places Claims and Interests into nine

separate Classes, with each Class comprising Claims or Interests that differ from the Claims and

Interests in each other Class in a legal or factual nature or based on other relevant criteria.

       17.     Valid business, legal, and factual reasons justify the separate classification of the

particular Claims or Interests into the Classes created under the Plan, and no unfair discrimination

exists between or among Holders of Claims and Interests. In particular, claims on account of the

Debtors’ secured credit facilities are classified separately from general unsecured claims because

the Debtors’ obligations with respect to the former are secured by liens on substantially all assets

of the applicable borrowers. In addition, Claims (rights to payment) are classified separately from

Interests (representing ownership in the business). Accordingly, I submit that the Plan fully

complies with and satisfies section 1122 of the Bankruptcy Code.

       B.      Designation of Classes of Claims and Equity Interests — § 1123(a)(1).

       18.     I understand that Article III of the Plan properly designates Classes of Claims and

Interests. The Plan meets this requirement by assigning each Claim and Interest to a Class

containing Claims or Interests, as applicable, that are substantially similar to the other Claims or

Interests in such Class.

       C.      Specification of Unimpaired Classes — § 1123(a)(2).

       19.     The Plan identifies each Class in Article III that is Unimpaired.

                                                   6
              Case 21-10565-CSS          Doc 24       Filed 03/14/21   Page 7 of 22




       D.      Treatment of Impaired Classes — § 1123(a)(3).

       20.     The Plan sets forth the treatment of each Class in Article III that is Impaired.

       E.      Equal Treatment of Similarly Situated Claims and Interests — § 1123(a)(4).

       21.     It is my understanding that Holders of Allowed Claims or Interests will receive the

same rights and treatment as other Holders of Allowed Claims or Interests within such Holders’

respective Class.

       F.      Means for Implementation — § 1123(a)(5).

       22.     I believe that the Plan provides adequate means for implementation. The Plan

satisfies this requirement because Article IV of the Plan, as well as other provisions thereof,

provides for the means by which the Plan will be implemented. Among other things, Article IV

of the Plan provides that the Plan:

               (i)      constitutes a good faith compromise and settlement of all Claims and
                        Interests and controversies resolved pursuant to the Plan;

               (ii)     authorizes the Debtors or the Reorganized Debtors to take any actions as
                        may be necessary or appropriate to effectuate the Restructuring
                        Transactions and Merger;

               (iii)    cancels all notes, instruments, certificates, and other documents evidencing
                        Claims or Interests;

               (iv)     provides an exemption of section 1146(a) of the Bankruptcy Code;

               (v)      implements the New Organizational Documents;

               (vi)     authorizes the Reorganized Debtors to adopt any agreements, documents,
                        and instruments and to take any other actions contemplated under the Plan
                        as necessary to consummate the Plan;

               (vii)    authorizes the Exit RBL Facility;

               (viii)   authorizes the Reorganized Debtor, BCEI, and/or their respective
                        designee(s) to issue and distribute BCEI Common Stock to the Holders of
                        Allowed Notes Claims in Class 4, and to Holders of Allowed Interests in
                        Class 8;



                                                  7
               Case 21-10565-CSS           Doc 24       Filed 03/14/21   Page 8 of 22




                (ix)     authorizes the Reorganized Debtors to enter into the New Take Back Notes
                         Indenture with BCEI;

                (x)      authorizes each Reorganized Debtor to continue to exist after the Effective
                         Date as a separate corporate Entity, limited liability company, partnership,
                         or other form, as the case may be, with all the powers of a corporation,
                         limited liability company, partnership, or other form;

                (xi)     authorizes vesting of the assets in the Reorganized Debtors;

                (xii)    authorizes and approves the Debtors and Reorganized Debtors to take
                         corporate action;

                (xiii)   mandates the disclosure of the identity of the New BCEI Board and officers
                         of the Reorganized Debtors;

                (xiv)    assumes all of the Debtors’ D&O Liability Insurance Policies pursuant to
                         section 365(a) of the Bankruptcy Code;

                (xv)     authorizes the Reorganized Debtors and the New BCEI Board to issue,
                         execute, deliver, file, or record such contracts, Securities, instruments,
                         releases, and other agreements or documents and take such actions as may
                         be necessary to effectuate, implement, and further evidence the terms and
                         conditions of the Plan and the Securities issued pursuant to the Plan in the
                         name of and on behalf of the Reorganized Debtors, without the need for any
                         approvals, authorization, or consents except for those expressly required
                         pursuant to the Plan;

                (xvi)    provides for exemption of certain securities law matters;

                (xvii) preserves the Reorganized Debtors’ Causes of Actions in accordance with
                       section 1123(b) of the Bankruptcy Code;

                (xviii) authorizes the closing of the Chapter 11 Cases; and

                (xix)    authorizes the payment of all Restructuring Expenses.

        23.     The precise terms governing the execution of these transactions are set forth in the

applicable definitive documents or forms of agreements included in the Plan Supplement. As a

result, it is my belief that the Plan satisfies section 1123(a)(5).

        G.      Prohibition of Issuance of Non-Voting Stock — § 1123(a)(6).

        24.     I can confirm that Article IV.E.6 of the Plan provides that the Reorganized Debtors’

New Organizational Documents shall contain a provision prohibiting the issuance of non-voting

                                                    8
              Case 21-10565-CSS          Doc 24       Filed 03/14/21     Page 9 of 22




BCEI Common Stock to the extent required by section 1123(a)(6) of the Bankruptcy Code and

further, that the New Organizational Documents filed with the Plan Supplement do in fact contain

such a prohibition. Accordingly, the Plan satisfies section 1123(a)(6) of the Bankruptcy Code.

       H.      Selection of Officers and Directors — § 1123(a)(7).

       25.     I believe that the Plan is consistent with the interests of all stakeholders with respect

to the manner of selection of directors to the New BCEI Board.

       26.     I can confirm that Article IV.E.7 of the Plan sets forth the structure of the New

BCEI Board. Pursuant to Article IV.E.7 of the Plan, on the Effective Date, the terms of the current

members of the Debtor’s board of directors shall expire, and the New BCEI Board of the

Reorganized Debtors will be disclosed in the Plan Supplement. On the Effective Date, each of the

directors and officers of each of the Reorganized Debtors shall serve pursuant to the terms of the

applicable New Organizational Documents of such Reorganized Debtor and may be replaced or

removed in accordance with such New Organizational Documents. The selection of the members

of the New BCEI Board is consistent with the interests of all Holders of Claims and Interests, and

public policy. Accordingly, the Plan satisfies the requirements of section 1123(a)(7) of the

Bankruptcy Code.

       I.      The Debtors Proposed the Plan in Good Faith — § 1129(a)(3).

       27.     I believe that the Plan was proposed in good faith, with the legitimate and honest

purposes of reorganizing the Debtors’ ongoing business, and to enable the Debtors to reorganize

and achieve a fresh start. The Plan is the product of extensive arm’s length negotiations among

the Debtors, lenders, and other key stakeholders. The Plan’s overwhelming support by the Voting

Classes is strong evidence that the Plan is likely to succeed.




                                                  9
              Case 21-10565-CSS          Doc 24     Filed 03/14/21     Page 10 of 22




       J.      Payment of Professional Fees and Expenses Are Subject to Court Approval —
               § 1129(a)(4).

       28.     It is my understanding that section 1129(a)(4) of the Bankruptcy Code requires that

certain fees and expenses paid by the plan proponent, by a debtor, or by a person receiving

distributions of property under the plan, be approved by the Court as reasonable or remain subject

to approval by the Court as reasonable.        I can confirm that Professional Fee Claims and

corresponding payments are subject to prior Court approval and the reasonableness requirements

under sections 328 or 330 of the Bankruptcy Code. Article II.A.2 of the Plan, moreover, provides

that Professionals shall file all final requests for payment of Professional Fee Claims no later than

45 days after the Effective Date, thereby providing an adequate period of time for interested

parties’ to review such Professional Fee Claims.

       K.      Compliance with Governance Disclosure Requirements — § 1129(a)(5).

       29.     To the best of my knowledge, the Debtors, to the extent reasonably practicable, will

make all appropriate disclosures regarding the identities and affiliations of all persons proposed to

serve on the New BCEI Board as well as those persons that will serve as officers of the

Reorganized Debtors, in advance of the Confirmation Hearing, to the extent known at that time.

       L.      Governmental Regulatory Approval of Rate Changes — § 1129(a)(6).

       30.     It is my understanding that Section 1129(a)(6) of the Bankruptcy Code permits

confirmation only if any regulatory commission that has or will have jurisdiction over a debtor

after confirmation has approved any rate change (e.g., the price of utility services) provided for in

the plan. No such rate changes are provided for in the Plan.

       M.      Best Interests Test — § 1129(a)(7).

       31.     It is my understanding that section 1129(a)(7) of the Bankruptcy Code requires that

each holder of an impaired claim or interest either (a) accept the Plan or (b) receive or retain under


                                                  10
              Case 21-10565-CSS          Doc 24      Filed 03/14/21     Page 11 of 22




the Plan property of a value, as of the Effective Date, that is not less than the value such holder

would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code. This

requirement is known as the “best interests” test.

       32.     In order to determine whether the Plan satisfies the best interests test, the Debtors,

with the assistance of AlixPartners, prepared a liquidation analysis, which is attached to the

Disclosure Statement, as Exhibit F (the “Liquidation Analysis”).           I personally oversaw the

preparation of the Liquidation Analysis, and worked closely with a team of AlixPartners staff in

its development. The Liquidation Analysis was completed following due diligence performed by

the AlixPartners team, including a review of the Debtors’ books and records and discussions with

the Debtors’ management, and was based on a variety of assumptions that I believe are reasonable.

       33.     The Liquidation Analysis compares the projected recoveries that would result from

the liquidation of the Debtors in a hypothetical conversion to chapter 7 of the Bankruptcy Code on

or about March 31, 2021 (the “Liquidation Date”), with the estimated recoveries to Holders of

Allowed Claims and Interests under the Plan. The Liquidation Analysis is based on the estimated

value of the Debtors’ assets and liabilities as of the Liquidation Date in a forced sale by a chapter 7

trustee, and incorporates various estimates and assumptions, including the projected costs

associated with the administrations of the estate and the support required to wind-down of the

Debtors’ operations in a hypothetical conversion to a chapter 7 liquidation.             Further, the

assumptions contained within the Liquidation Analysis are subject to potentially material changes,

including with respect to economic and business conditions as well as legal rulings.

       34.     Estimated Plan recoveries were determined, where applicable, based on the

valuation analysis prepared by Tudor, Pickering, Holt & Co. and Perella Weinberg Partners, which

is attached to the Disclosure Statement as Exhibit E (the “Valuation Analysis”) and described in



                                                  11
                 Case 21-10565-CSS            Doc 24      Filed 03/14/21       Page 12 of 22




the Declaration of Jeffrey Knupp in Support of Confirmation of the Debtors’ Joint Prepackaged

Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (the “Knupp Declaration”)

filed contemporaneously herewith. The Valuation Analysis ascribes an estimated range of values

to the equity in the Reorganized Debtors to be distributed to certain Holders of Claims and Interests

under the Plan. Specifically, the projected recoveries under the Plan and the results of the Debtors’

Liquidation Analysis for all Holders of Claims and Interests are as follows:

     Class           Claims and Interests                    Plan Recovery               Liquidation
                                                                                       Analysis Recovery
                                                                                           (Range)
                                                                  100%                       100%
    Class 1     Other Secured Claims
                                                                  100%                         100%
    Class 2     Other Priority Claims
                                                                  100%                         100%
    Class 3     RBL Claims
                                                               48% - 62%                    20% - 26%
    Class 4     Notes Claims
                                                                  100%                      20% - 26%
    Class 5     General Unsecured Claims
                                                                0% / 100%                   0% / 100%
    Class 6     Intercompany Claims
                                                                0% / 100%                   0% / 100%
    Class 7     Intercompany Interests
                                                        Implied value of $22.19                 0%
    Class 8     Existing HPR Interests                    - $31.99 per share of
                                                         BCEI Common Stock 4
                                                                   0%                           0%
    Class 9     Section 510(b) Claims

          35.      A comparison of the range of projected recoveries under the Liquidation Analysis

to the estimated Plan recoveries indicates that each holder of an Impaired Claim or Interest will

receive or retain under the Plan property of a value, as of the Effective Date, that is not less than

the value such holder would receive if the Debtors were liquidated under chapter 7 of the


4     Based on pro forma amount of 30,638,863 shares of BCEI Common Stock outstanding after giving effect to the
      Plan.


                                                       12
              Case 21-10565-CSS            Doc 24     Filed 03/14/21       Page 13 of 22




Bankruptcy Code. This is true even at the high end of the range of projected recoveries under the

Liquidation Analysis. In a liquidation, Holders of Notes Claims in Class 4 and General Unsecured

Creditors in Class 5 receive recoveries of between 20% and 26%. Existing HPR Interests in

Class 8 would receive no recovery in a liquidation. Based on the Debtors’ and their advisors’ Plan

valuation and recoveries set forth in the Plan, the Disclosure Statement, the Liquidation Analysis

and the Valuation Analysis, I believe these liquidation recoveries are substantially lower than the

recoveries provided by the Plan.

        36.     Accordingly, it is my professional opinion that the Plan is in the best interests of

creditors, interest holders, and all parties-in-interest, and that it satisfies the requirements of section

1129(a)(7) of the Bankruptcy Code.

        N.      Classes Unimpaired Under or Accepting the Plan — § 1129(a)(8).

        37.     It is my understanding that of the Impaired Classes of Claims under the Plan,

Class 4 Notes Claims and Class 8 Existing HPR Interests voted overwhelmingly to accept the Plan.

Holders of Claims in Class 9 are deemed to have rejected the Plan and thus were not entitled to

vote. It is also my understanding that the Plan does not satisfy section 1129(a)(8) of the

Bankruptcy Code with respect to the Impaired Classes that were deemed to reject, but is

confirmable nonetheless because it satisfies sections 1129(a)(10) and 1129(b) of the Bankruptcy

Code.

        O.      Priority Cash Payments — § 1129(a)(9).

        38.     It is my understanding that the Bankruptcy Code generally requires that claims

entitled to administrative priority must be repaid in full in cash or receive certain other specified

treatment. I can confirm that the Plan provides that each Holder of an Allowed General

Administrative Claim will receive Cash equal to the amount of such Allowed Administrative

Claim on the Effective Date, or as soon as reasonably practicable thereafter, or at such other time

                                                    13
             Case 21-10565-CSS         Doc 24     Filed 03/14/21        Page 14 of 22




defined in Article II.A of the Plan. In addition, no Holders of the types of Claims specified by

1129(a)(9)(B) are Impaired under the Plan. Finally, the Plan specifically provides that each Holder

of Allowed Priority Tax Claims shall be paid in accordance with the terms set forth in section

1129(a)(9)(C) of the Bankruptcy Code.

       P.      Impaired Accepting Class of Claims — § 1129(a)(10).

       39.     It is my understanding that the Bankruptcy Code provides that, to the extent there

is an impaired class of claims, at least one impaired class of claims must accept the plan “without

including any acceptance of the plan by any insider,” as an alternative to the requirement under

section 1129(a)(8) of the Bankruptcy Code that each class of claims or interests must either accept

the plan or be unimpaired under the plan. It is my understanding that Holders of Claims in Class 4

and Class 8—which are Impaired Classes under the Plan—voted overwhelmingly to accept the

Plan independent of any insiders’ votes.

       Q.      The Plan Is Feasible — § 1129(a)(11).

       40.     It is my understanding that section 1129(a)(11) of the United States Bankruptcy

Code (the “Bankruptcy Code”) requires that confirmation of a plan not be likely to be followed by

the liquidation or need for further financial reorganization of the debtor or any successor to the

debtor under the plan, unless such liquidation or reorganization is proposed in the plan. This is

commonly referred to as the requirement that the plan be “feasible.”

       41.     In connection with proposing the Plan and presenting the Plan to the Court for

Confirmation, the Debtors thoroughly analyzed their ability to meet their respective obligations

under the Plan and to continue as a going concern without the need for further financial

restructuring. As set forth in the Disclosure Statement Relating to the Debtors’ Joint Prepackaged

Plan    of   Reorganization     Pursuant    to    Chapter    11    of     the   Bankruptcy   Code

(the “Disclosure Statement”), BCEI management and their advisors, with input from the Debtors’

                                                 14
             Case 21-10565-CSS          Doc 24     Filed 03/14/21     Page 15 of 22




management and their advisors, prepared projections related to the financial performance of the

combined BCEI and Debtor entities for the 10 month period ending December 31, 2021 and for

the fiscal years 2022 through 2025 (the “Financial Projections”). I have reviewed the Financial

Projections, understand how they were prepared and the underlying methodology, and agree with

the approach and assumptions employed. The Financial Projections, which are attached to the

Disclosure Statement as Exhibit D, were prepared assuming an Effective Date on or around

February 26, 2021 and implementation of the Plan in accordance with its stated terms.

       42.      I believe that the Financial Projections included in the Disclosure Statement

demonstrate that the Reorganized Debtors will be well-positioned when they emerge from

bankruptcy to execute their business plan and to service their debt obligations. Accordingly, I

believe that the Plan is feasible and satisfies the requirements of section 1129(a)(11) of the

Bankruptcy Code.

       R.      The Plan Provides for Payment of All Fees — § 1129(a)(12).

       43.     Article XII.C of the Plan provides that all such fees and charges, to the extent not

previously paid, will be paid for each quarter until these Chapter 11 Cases are converted,

dismissed, or closed, whichever occurs first.

II.    THE PRINCIPAL PURPOSE OF THE PLAN IS NOT THE AVOIDANCE OF

       TAXES AS REQUIRED UNDER SECTION 1129(D) OF THE BANKRUPTCY

       CODE.

       44.     The Plan has not been filed for the purpose of avoidance of taxes or the application

of section 5 of the Securities Act of 1933, as amended. Moreover, no party that is a governmental

unit, or any other entity, has requested that the Bankruptcy Court decline to confirm the Plan on

the grounds that the principal purpose of the Plan is the avoidance of taxes or the avoidance of the

application of section 5 of the Securities Act of 1933. Rather, I believe the Debtors filed the Plan
                                                 15
             Case 21-10565-CSS          Doc 24     Filed 03/14/21      Page 16 of 22




to accomplish their objective of efficiently and responsibly reorganizing their capital structure and

providing recoveries to their stakeholders.

III.   THE PLAN APPROPRIATELY INCLUDES RELEASE, EXCULPATION, AND

       INJUNCTION PROVISIONS.

       45.     I understand the Plan includes certain Debtor and third-party releases, an

exculpation provision, and an injunction provision. These provisions are the product of extensive

good faith, arm’s-length negotiations, were a material inducement for parties to enter into the TSA,

and are overwhelmingly supported by the Debtors and their key stakeholders (including significant

support from the Voting Classes).

       A.      The Debtor Releases and Consensual Third-Party Releases Are Appropriate.

       46.     The Plan includes a release of Estate claims and Causes of Action by the Debtors

(the “Debtors’ Releases”). I believe that the Debtors’ Releases are appropriate, justified, in the

best interests of the stakeholders, and an integral part of the Plan. The Debtors’ Releases release

the Released Parties, from, among other things, any and all Claims and Causes of Action, whether

known or unknown, including any derivative claims, asserted or assertable on behalf of any of the

Debtors. The Released Parties made significant concessions and contributions to these Chapter 11

Cases in exchange for the Debtors’ Releases.

       47.     Moreover, based on the Debtors’ analysis, the Debtors’ Releases greatly benefit the

Debtors’ Estates, and the probability of success in litigation with respect to claims the Debtors

may have against each of the Released Parties is low. Any potential claims against the Released

Parties are exceedingly complex and, even if successful, may be difficult to collect in light of the

sophisticated nature of the underlying transactions and certain structural barriers. The Voting

Classes have overwhelmingly voted in favor of the Plan, which includes the Debtors’ Releases.

Finally, the Plan, including the Debtors’ Releases, was heavily negotiated by sophisticated entities
                                                 16
               Case 21-10565-CSS             Doc 24       Filed 03/14/21        Page 17 of 22




that were represented by able counsel and financial advisors. I believe that the result is a

compromise that reflects the give-and-take of a true arm’s length negotiation process.

        48.      Further, I believe that the Debtors’ Releases provide the Debtors and the Released

Parties with a substantial level of finality upon which to build a fresh start. Moreover, the Debtors’

Releases are a central component of the restructuring and are key to bringing the core parties to

the deal. In return, under the terms of the Merger Agreement, the TSA and the Plan, the Debtors

will eliminate over $625 million of funded debt obligations from the Debtors’ balance sheet and

minimize the administration expense to the Debtors by seeking an expedited confirmation

schedule. This result would be impossible without the concessions of the Released Parties

embodied in the Plan.         These contributions enabled the successful administration of these

Chapter 11 Cases and will facilitate the Debtors’ emergence from these Chapter 11 Cases and

avoid potentially costly and time-consuming litigation. Accordingly, I believe that the Debtors’

Releases are fair, equitable, and in the best interest of the Debtors and their estates.

        49.      Article VIII.D of the Plan also contains a third-party release provision

(the “Third-Party Release”). It provides that each Releasing Party—including all Holders of

Claims that do not specifically opt out of their inclusion as a Releasing Party or object to the

Third-Party Release—shall release any and all Causes of Action (including a list of specifically

enumerated claims) such parties could assert against the Debtors, the Reorganized Debtors, and

the Released Parties.5 Further, the Third-Party Release is consensual as parties were given the

opportunity to opt-out and the Debtors have agreed to carve out all parties that specifically objected

(whether formally or informally) to their inclusion as a Releasing Party under the Third-Party


5   The foregoing description is meant as a summary of the operative plan provisions only. Certain of the Releasing
    Parties are defined as such in multiple capacities. To the extent there is any conflict between the foregoing
    summary and the definition of “Releasing Party” contained in Article I of the Plan, the Plan shall control.


                                                       17
                 Case 21-10565-CSS            Doc 24       Filed 03/14/21         Page 18 of 22




Release. The Third-Party Release is integral to the Plan and a condition of the comprehensive

settlement embodied therein. Thus, I believe that the Third-Party Release allows the Debtors to

obtain the finality it needs by minimizing the potential for distracting post-emergence litigation or

other disputes.

        50.       The Third-Party Release was also given for consideration. Holders of General

Unsecured Claims will be paid in full or otherwise Unimpaired under the Plan. The contributions

of all of the Released Parties will allow the Debtors to continue their businesses as a going concern,

despite challenging operating conditions, and maximize value to all stakeholders. The Third-Party

Release contained in the Plan has the consent of the Debtors and the Releasing Parties and is in

the best interest of the Debtors’ Estates.

        B.        The Exculpation Provision Is Appropriate.

        51.       Article VIII.E of the Plan provides that each Exculpated Party shall be released and

exculpated from any Cause of Action arising out of acts or omissions in connection with these

Chapter 11 Cases and certain related transactions, except for acts or omissions that are found to

have been the product of actual fraud, willful misconduct, or gross negligence (the “Exculpation

Provision”). 6    The Exculpated Parties include among others, the Debtors, the Consenting

Noteholders, the Consenting Shareholders, and each current and former affiliate of each of the

aforementioned entities.

        52.       Here, in addition to the Debtors, each of the Debtors’ exculpated related parties—

including the current and former directors, managers, officers, and advisors that have acted on the




6   The foregoing description is a summary of the operative plan provisions only. To the extent there is any conflict
    between the foregoing summary and the definition of “Exculpated Party” contained in Article I of the Plan, the
    Plan shall control.


                                                        18
               Case 21-10565-CSS              Doc 24       Filed 03/14/21         Page 19 of 22




Debtors’ behalf in these Chapter 11 Cases—owe duties in favor of the Debtors’ estates.7 The

directors, managers, officers, and other agents and advisors (a) have made substantial and valuable

contributions to the Debtors’ restructuring and the estates; (b) have invested significant time and

effort to make the restructuring a success and preserve the value of the Debtors’ estates in a

challenging environment; (c) have met frequently and directed the restructuring negotiations that

led to the entry into the TSA and support of the Plan; and (d) are entitled to indemnification from

the Debtors under state law, organizational documents, and agreements. The releases of the

directors, officers, members, managers, and other agents and advisors contained in the Plan have

the consent of the Debtors and the Releasing Parties and are in the best interests of the estates.

        53.      The Exculpation Provision and its extension to the Consenting Noteholders, the

Consenting Shareholders, and their respective related parties was a critical component of the TSA

negotiations. Each of these parties actively participated in good faith in the negotiation of the TSA

and the Plan and related restructuring transactions that are subject to approval by the Court. The

Exculpation Provision represents a critical piece of the overall agreement reached between the

Debtors and the other TSA parties that facilitated a fully-consensual restructuring.

        54.      I can confirm that the Exculpation Provision represents an integral piece of the

overall settlement embodied by the Plan and is the product of good faith, arm’s-length

negotiations. The Exculpation Provision ultimately inures to the benefit only of those parties that

supported and participated in negotiation of the TSA, the Plan, and the restructuring transactions.

I believe the Exculpation Provision should be approved.

        C.       The Injunction Provision is Appropriate.


7   See In re Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 293 (2d Cir. 1992); In re Enron Corp., 326 B.R.
    497, 503 (S.D.N.Y. 2005) (excising similar exculpation provisions would “tend to unravel the entire fabric of the
    Plan, and would be inequitable to all those who participated in good faith to bring it into fruition”).


                                                        19
             Case 21-10565-CSS          Doc 24     Filed 03/14/21     Page 20 of 22




       55.     I can confirm the injunction provision set forth in Article VIII.F of the Plan (the

“Injunction Provision”) merely implements the Plan’s discharge, release, and exculpation

provisions by permanently enjoining all Entities from commencing or maintaining any action

against the Debtors, the Reorganized Debtors, the Released Parties, or the Exculpated Parties on

account of, or in connection with, or with respect to, any such Claims or Interests discharged,

released, exculpated, or settled under the Plan. The Injunction Provision is a necessary part of the

Plan precisely because it enforces the discharge, release, and exculpation provisions that are

centrally important to the Plan. Further, the injunction provided for in the Plan is consensual as to

any party that did not specifically object thereto. I believe Injunction Provision should be

approved.

       D.      Good Cause Exists to Waive the Stay of the Confirmation Order.

       56.     I understand that Bankruptcy Rule 3020(e) provides that “[a]n order confirming a

plan is stayed until the expiration of 14 days after the entry of the order, unless the Court orders

otherwise.” I also understand that Bankruptcy Rules 6004(h) and 6006(d) provide similar stays to

orders authorizing the use, sale, or lease of property (other than cash collateral) and orders

authorizing a debtor to assign an executory contract or unexpired lease under section 365(f) of the

Bankruptcy Code. It is my understanding that each rule also permits modification of the imposed

stay upon court order.

       57.     I can confirm that good cause exists for waiving and eliminating any stay of the

proposed Confirmation Order pursuant to Bankruptcy Rules 3020, 6004, and 6006 so that the

proposed Confirmation Order will be effective immediately upon its entry. These chapter 11 cases

and the related Plan transactions have been negotiated and implemented in good faith and with a

high degree of transparency and public dissemination of information. Further, due to the nature



                                                 20
             Case 21-10565-CSS          Doc 24     Filed 03/14/21     Page 21 of 22




of their business, which operates in a highly competitive environment, the Debtors have a critical

and unique need to emerge from chapter 11 expeditiously.

       58.     For these reasons, the Debtors, their advisors, and other key constituents are

working to expedite the Debtors’ entry into and consummation of the documents and transactions

related to the restructuring transactions so that the Effective Date of the Plan may occur as soon as

possible after the Confirmation Date.

                           [Remainder of page intentionally left blank]




                                                 21
             Case 21-10565-CSS          Doc 24     Filed 03/14/21     Page 22 of 22




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the facts set forth in

the foregoing Declaration are true and correct to the best of my knowledge, information, and belief.

 Dated: March 14, 2021                          /s/ Stephen Spitzer
                                                Stephen Spitzer
                                                Managing Director
                                                AlixPartners
                                                909 Third Avenue 30th Floor,
                                                New York NY 10022




                                                 22
